Citation Nr: 1142052	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for service connected degenerative disc disease of the lumbar spine.  

3.  Entitlement to a compensable disability rating for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1961 to April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2005 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The issues of entitlement to an increased disability rating for degenerative disc disease of the lumbar spine and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

2.  A VA psychiatrist or psychologist has diagnosed the Veteran with PTSD based on his claimed in-service stressors.

3.  The Veteran's claimed stressors are consistent with the places, types, and circumstances of his service and there is no clear and convincing evidence to the contrary of record.  






CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2011).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(2011).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  Id.  

The Veteran had a long and distinguished career in the United States Air Force, including service in the Republic of Vietnam from January 1969 to December 1969.  His military occupational specialty (MOS) at the time of his deployment was that of an administrative specialist.  The Veteran has described a number of traumatic experiences while in Vietnam, including frequent mortar and sniper attacks on the bases at which he was stationed.  He also reported witnessing the deaths of fellow airmen.  

A November 2004 VA examination concluded that the Veteran did not meet the criteria for PTSD, but since that time, VA treatment records show multiple diagnoses of and treatment for PTSD, anxiety disorder, and major depressive disorder.  A December 2005 VA treatment note signed by Dr. A.S., a VA attending psychiatrist, diagnoses the Veteran with "PTSD from Vietnam war trauma, with consequent symptoms of anxiety and depression."  

Accordingly, the Board finds that the Veteran meets the criteria for entitlement to service connection for PTSD based on the revised criteria.  The Veteran has a diagnosis of PTSD from a VA psychiatrist which was related to the Veteran's service in Vietnam.  The stressors described by the Veteran, such as mortar attacks and raids, involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others and they appear consistent with the nature of the Veteran's service.  There is nothing in the record to suggest such attacks did not happen or that the Veteran is not credible.  

Accordingly, entitlement to service connection for PTSD is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran is also seeking increased disability ratings for his service connected degenerative disc disease of the lumbar spine and bilateral hearing loss.

In an August 2011 brief and a September 2011 letter, the Veteran has indicated that both these conditions have worsened since the Veteran was last afforded VA examinations and has indicated that he has recent medical records that can support these assertions from Kaiser Hospital and the VA Hospital in Long Beach, California.  

On remand, the RO should obtain all of the Veteran's VA treatment records since June 2009, including treatment records from the VA Hospital in Long Beach, California, and associate them with the Veteran's claims folder.  The RO should also attempt to obtain medical records from Kaiser Hospital.  If there are any other private treatment providers who have evidence relevant to the Veteran's claims, the Veteran should either provide these records or provide the RO with the names and addresses of these treatment providers along with signed releases.  

Additionally, VA generally has a duty to provide an additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be afforded new VA examinations of his low back and bilateral hearing loss disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from June 2009, including treatment records from the VA Hospital in Long Beach, California.

2. Obtain medical record from Kaiser Hospital.  The RO should provide the Veteran with copies of the necessary releases.  

3. Once this is done, the RO should schedule the Veteran for VA examinations of his service connected degenerative disc disease of the lumbar spine and bilateral hearing loss.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner examining the Veteran's lumbar spine disability is asked to report if factors such as pain, fatigue, and weakness result in functional impairment, and if so, describe the nature and extent of this functional impairment, including any additional limitation of motion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiners, who should indicate in the examination report that they have reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


